DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites the limitation "the farming machine".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Slaughter et al. (US2019/0104722).
	Regarding claim 1, Slaughter discloses A method for identifying a plant in a field (fig. 1-3, 10; abstract; par. [0013]-[0017]), the method comprising: 
accessing an image of the field captured by an imaging system, the accessed image having a pixel dimensionality and including a plurality of pixels with a subset of the pixels representing the plant in the field (“The next step (or first step for visible crop signals) is to acquire a digital color image of the scene at step 22 (e.g. signal sensor 36 shown in FIG. 3). Where the signal sensor 36 comprises a camera, step 22 may be achieved using the camera Software Development Kit to send a command to the camera via USB, or Ethernet, or RS-232, or by using a computer-controlled relay to close a camera trigger switch (not shown). This may also include transfer of the digital color image into the memory of the computer” in par. [0052]); 
applying a semantic segmentation model to the image to identify which pixels of the image represent the plant (“Next, at step 26 the image is segmented into crop, weed, and background objects using the crop signal information retrieved from the acquired image” in par. [0054]), the semantic segmentation model configured to: 
identify the subset of pixels in the image representing the plant (“Next, at step 26 the image is segmented into crop, weed, and background objects using the crop signal information retrieved from the acquired image” in par. [0054]), 
(“Optionally, at step 28, a crop/weed map may be generated from the segmented image, detailing the location of one or more of crop, weeds, or other foliage within a 2-dimensional space. The crop/weed map may then be used by one or more automated, high spatial resolution plant care tasks (see step 16 in FIG. 1), such as an application of crop protection chemicals, or weed other destruction tasks that are capable of selectively targeting a lethal action to individual weed plants growing in an intra-row area, without damaging the crop plants” in par. [0055]), and 
wherein a dimensionality of the plurality of elements in the treatment map is less or equal to the pixel dimensionality (“Once the binary crop and weed images are created, a plant care treatment map is created, as illustrated in FIG. 12A and FIG. 12B. An application grid, with a resolution of approximately 1 cm by 1 cm is overlaid on the binary image (alternative grid resolutions are possible as appropriate for the actuation times of the micro-jet spray applicator 118 and travel speed of the plant care assembly 100) to result in the image of FIG. 12B. Grid cells containing crop plant foliage blobs are mapped as crop cells. Similarly, grid cells containing weed plant blobs are mapped as weed cells. Cells containing both crop and weed blobs are mapped as crop cells” in par. [0134]). 
Regarding claim 2, Slaughter discloses The method of claim 1, further comprising: storing the treatment map in a treatment map database accessible by a farming machine (“a crop/weed map may be generated from the segmented image, detailing the location of one or more of crop, weeds, or other foliage within a 2-dimensional space. The crop/weed map may then be used by one or more automated, high spatial resolution plant care tasks (see step 16 in FIG. 1), such as an application of crop protection chemicals, or weed other destruction tasks that are capable of selectively targeting a lethal action to individual weed plants growing in an intra-row area, without damaging the crop plants” in par. [0055]; “Memory 44 is provided to store application programming 46, captured images, as well as location data, and output crop/weed maps and segment segmented images” in par. [0058]; “When the robotic hoes 110 approach a crop plant location stored in computer memory 44, the computer 40 retracts the pneumatic cylinders 108 to cause the two hoes 110 to separate, leaving a gap between them and allowing the crop plant 32 to pass by unharmed” in par. [0115]).
Regarding claim 3, Slaughter discloses The method of claim 1, further comprising: treating the plant in the field according to the treatment map (“16 Perform Crop Plant Care According to Identified Crop” in fig. 1; “The crop/weed map may then be used by one or more automated, high spatial resolution plant care tasks (see step 16 in FIG. 1), such as an application of crop protection chemicals, or weed other destruction tasks that are capable of selectively targeting a lethal action to individual weed plants growing in an intra-row area, without damaging the crop plants” in par. [0055]). 
Regarding claim 4, Slaughter discloses The method of claim 1, wherein the farming machine comprises a plurality of treatment mechanisms for treating plants, the plurality of treatment mechanisms having a treatment mechanism dimensionality that is the same as the treatment map dimensionality (“The plant care assembly 100 may also be configured to care for plants by applying a precision micro-dose of liquid onto individual leaves of both crop plants and weeds using a series of micro-dosing spray jets 118. Spray jets 118 may be configured as electronically controlled, individual leaf sprayers located at the exit 116 of the plant care assembly 100. Plants 32 identified as crop plants by the plant care assembly 100 can be sprayed with fungicides, insecticides, or nutrients, while plants identified as weeds can be sprayed with herbicides by the system. In a preferred embodiment, each sprayer 118 comprises a bank of individual solenoid valves connected to micro-jet nozzles (not shown). When a solenoid valve of the sprayer 118 is energized by the controller 40 (FIG. 3), liquid flows through the nozzle. The nozzles are generally aligned in a row that is perpendicular to and spanning the row of plants 32” in par. [0098]). 
Regarding claim 5, Slaughter discloses The method of claim 1, further comprising: for each element in the plant treatment map, generating a plant treatment instruction corresponding to the treatment indicated by the element comprising the subset of pixels identified as representing the plant; storing the plant treatment instructions in an instruction database (“16 Perform Crop Plant Care According to Identified Crop” in fig. 1; implicit in “each block or step of a flowchart, and combinations of blocks (and/or steps) in a flowchart, as well as any procedure, algorithm, step, operation, formula, or computational depiction can be implemented by various means, such as hardware, firmware, and/or software including one or more computer program instructions embodied in computer-readable program code” in par. [0144]). 
Regarding claim 6, Slaughter discloses The method of claim 5, further comprising: transmitting the plant treatment instructions to the farming machine, the farming machine comprising a plurality of plant treatment mechanisms configured to actuate the plant treatment mechanisms using the plant treatment instruction to treat the identified plant based on the treatment map (“16 Perform Crop Plant Care According to Identified Crop” in fig. 1; implicit in “each block or step of a flowchart, and combinations of blocks (and/or steps) in a flowchart, as well as any procedure, algorithm, step, operation, formula, or computational depiction can be implemented by various means, such as hardware, firmware, and/or software including one or more computer program instructions embodied in computer-readable program code” in par. [0144]). 
Regarding claim 7, Slaughter discloses The method of claim 1, wherein the semantic segmentation model further comprises: a plurality of neural network layers comprising: an input layer comprising a plurality of input nodes, a number of the plurality of input nodes corresponding to the pixel dimensionality, an output layer comprising a plurality of output nodes, a number of the plurality of output nodes corresponding to the treatment map dimensionality, and one or more intermediate layers comprising a plurality of intermediate nodes, the nodes of the intermediate layers transforming data in the input layer to data in the output layer (par. [0062]-[0068]).
Regarding claim 8, Slaughter discloses The method of claim 1, wherein applying the semantic segmentation model further comprises: 
(“118” in fig. 10; par. [0096]-[0099]), wherein: 
the treatment array has the treatment dimensionality, each of the plurality of treatment elements corresponds to an element of the treatment map, and each of the plurality of treatment elements corresponds to a treatment area of a plant treatment mechanism of a farming machine (“The plant care assembly 100 may also be configured to care for plants by applying a precision micro-dose of liquid onto individual leaves of both crop plants and weeds using a series of micro-dosing spray jets 118. Spray jets 118 may be configured as electronically controlled, individual leaf sprayers located at the exit 116 of the plant care assembly 100. Plants 32 identified as crop plants by the plant care assembly 100 can be sprayed with fungicides, insecticides, or nutrients, while plants identified as weeds can be sprayed with herbicides by the system. In a preferred embodiment, each sprayer 118 comprises a bank of individual solenoid valves connected to micro-jet nozzles (not shown). When a solenoid valve of the sprayer 118 is energized by the controller 40 (FIG. 3), liquid flows through the nozzle. The nozzles are generally aligned in a row that is perpendicular to and spanning the row of plants 32” in par. [0098]). 
Regarding claim 9, Slaughter discloses The method of claim 8, further comprising: mapping the treatment array to the accessed image such that each element of the treatment array corresponds to a group of pixels in the accessed image representing the treatment area of the corresponding treatment mechanism (“Once the binary crop and weed images are created, a plant care treatment map is created, as illustrated in FIG. 12A and FIG. 12B. An application grid, with a resolution of approximately 1 cm by 1 cm is overlaid on the binary image (alternative grid resolutions are possible as appropriate for the actuation times of the micro-jet spray applicator 118 and travel speed of the plant care assembly 100) to result in the image of FIG. 12B. Grid cells containing crop plant foliage blobs are mapped as crop cells. Similarly, grid cells containing weed plant blobs are mapped as weed cells. Cells containing both crop and weed blobs are mapped as crop cells” in par. [0134]). 
Regarding claim 10, Slaughter discloses The method of claim 9, further comprising: mapping the identified plants to elements of the treatment array to generate a treatment map such that each element of the treatment map includes the identified plant when the identified plant is in its corresponding treatment area (“Once the binary crop and weed images are created, a plant care treatment map is created, as illustrated in FIG. 12A and FIG. 12B. An application grid, with a resolution of approximately 1 cm by 1 cm is overlaid on the binary image (alternative grid resolutions are possible as appropriate for the actuation times of the micro-jet spray applicator 118 and travel speed of the plant care assembly 100) to result in the image of FIG. 12B. Grid cells containing crop plant foliage blobs are mapped as crop cells. Similarly, grid cells containing weed plant blobs are mapped as weed cells. Cells containing both crop and weed blobs are mapped as crop cells” in par. [0134]). 
Regarding claim 11, Slaughter discloses The method of claim 1, wherein: the treatment dimensionality is a representation of any of the number, size, shape, arrangement, and configuration of the treatments applied by a plurality of plant treatment mechanisms (“Grid cells containing crop plant foliage blobs are mapped as crop cells. Similarly, grid cells containing weed plant blobs are mapped as weed cells” in par. [0134]). 
Regarding claim 12, Slaughter discloses The method of claim 1, wherein the farming machine is any of a crop sprayer, a tractor, a tiller, or a seeder (fig. 10; “a set of miniature mechanical robotic hoes (110) are located directly behind the crop detection zone” in par. [0097]; “micro-dosing spray jets 118” in par. [0098]). 
Regarding claim 13, Slaughter discloses The method of claim 1, wherein the treatment is a spray treatment from an array of spray nozzles (“118” in fig. 10; “series of micro-dosing spray jets 118” in par. [0098]). 
Regarding claim 14, Slaughter discloses The method of claim 13, wherein the spray treatment is water, nutrients, a herbicide, a fungicide, or another pesticide (“Once the crop is identified and localized using the crop signaling identification system, a plant care system can conduct other plant care tasks, such as applying foliar nutrients, fungicides, or insecticides to the plant, in addition to the described example for weed control” in par. [0017]; “Plants 32 identified as crop plants by the plant care assembly 100 can be sprayed with fungicides, insecticides, or nutrients, while plants identified as weeds can be sprayed with herbicides by the system” in par. [0098]). 
Regarding claim 15, Slaughter discloses A non-transitory computer readable storage medium comprising instructions for identifying a plant in a field, the instructions, when executed by one or more processors (fig. 1-3, 10; abstract; par. [0013]-[0017]; par. [0144]), causing the one or more processors to: 
(“The next step (or first step for visible crop signals) is to acquire a digital color image of the scene at step 22 (e.g. signal sensor 36 shown in FIG. 3). Where the signal sensor 36 comprises a camera, step 22 may be achieved using the camera Software Development Kit to send a command to the camera via USB, or Ethernet, or RS-232, or by using a computer-controlled relay to close a camera trigger switch (not shown). This may also include transfer of the digital color image into the memory of the computer” in par. [0052]); 
apply a semantic segmentation model to the image to identify which pixels of the image represent the plant (“Next, at step 26 the image is segmented into crop, weed, and background objects using the crop signal information retrieved from the acquired image” in par. [0054]), the semantic segmentation model configured to: 
identify the subset of pixels in the image representing the plant (“Next, at step 26 the image is segmented into crop, weed, and background objects using the crop signal information retrieved from the acquired image” in par. [0054]), 
generate a treatment map comprising a plurality of elements, each element of the plurality corresponding to a group of pixels of the plurality of pixels, one or more of the elements corresponding to the subset of pixels representing the plant, and each element indicating a treatment for a portion of the field represented by pixels corresponding to that element (“Optionally, at step 28, a crop/weed map may be generated from the segmented image, detailing the location of one or more of crop, weeds, or other foliage within a 2-dimensional space. The crop/weed map may then be used by one or more automated, high spatial resolution plant care tasks (see step 16 in FIG. 1), such as an application of crop protection chemicals, or weed other destruction tasks that are capable of selectively targeting a lethal action to individual weed plants growing in an intra-row area, without damaging the crop plants” in par. [0055]), and 
wherein a dimensionality of the plurality of elements in the treatment map is less or equal to the pixel dimensionality (“Once the binary crop and weed images are created, a plant care treatment map is created, as illustrated in FIG. 12A and FIG. 12B. An application grid, with a resolution of approximately 1 cm by 1 cm is overlaid on the binary image (alternative grid resolutions are possible as appropriate for the actuation times of the micro-jet spray applicator 118 and travel speed of the plant care assembly 100) to result in the image of FIG. 12B. Grid cells containing crop plant foliage blobs are mapped as crop cells. Similarly, grid cells containing weed plant blobs are mapped as weed cells. Cells containing both crop and weed blobs are mapped as crop cells” in par. [0134]). 
Regarding claim 16, Slaughter discloses The non-transitory computer readable storage medium of claim 15, wherein the instructions, when executed, cause the one or more processors to: store the treatment map in a treatment map database accessible by a farming machine (“a crop/weed map may be generated from the segmented image, detailing the location of one or more of crop, weeds, or other foliage within a 2-dimensional space. The crop/weed map may then be used by one or more automated, high spatial resolution plant care tasks (see step 16 in FIG. 1), such as an application of crop protection chemicals, or weed other destruction tasks that are capable of selectively targeting a lethal action to individual weed plants growing in an intra-row area, without damaging the crop plants” in par. [0055]; “Memory 44 is provided to store application programming 46, captured images, as well as location data, and output crop/weed maps and segment segmented images” in par. [0058]; “When the robotic hoes 110 approach a crop plant location stored in computer memory 44, the computer 40 retracts the pneumatic cylinders 108 to cause the two hoes 110 to separate, leaving a gap between them and allowing the crop plant 32 to pass by unharmed” in par. [0115]). 
Regarding claim 17, Slaughter discloses The non-transitory computer readable storage medium of claim 15, wherein the instructions, when executed, cause the one or more processors to: 
treat the plant in the field according to the treatment map (“16 Perform Crop Plant Care According to Identified Crop” in fig. 1; “The crop/weed map may then be used by one or more automated, high spatial resolution plant care tasks (see step 16 in FIG. 1), such as an application of crop protection chemicals, or weed other destruction tasks that are capable of selectively targeting a lethal action to individual weed plants growing in an intra-row area, without damaging the crop plants” in par. [0055]), 
the treatment map executed by a farming machine comprising a plurality of treatment mechanisms configured to receive and execute the treatment map (fig. 10; “a set of miniature mechanical robotic hoes (110) are located directly behind the crop detection zone” in par. [0097]; “The plant care assembly 100 may also be configured to care for plants by applying a precision micro-dose of liquid onto individual leaves of both crop plants and weeds using a series of micro-dosing spray jets 118. Spray jets 118 may be configured as electronically controlled, individual leaf sprayers located at the exit 116 of the plant care assembly 100. Plants 32 identified as crop plants by the plant care assembly 100 can be sprayed with fungicides, insecticides, or nutrients, while plants identified as weeds can be sprayed with herbicides by the system. In a preferred embodiment, each sprayer 118 comprises a bank of individual solenoid valves connected to micro-jet nozzles (not shown). When a solenoid valve of the sprayer 118 is energized by the controller 40 (FIG. 3), liquid flows through the nozzle. The nozzles are generally aligned in a row that is perpendicular to and spanning the row of plants 32” in par. [0098]). 
Regarding claim 18, Slaughter discloses A farming machine (fig. 1-3, 10; abstract; par. [0013]-[0017]; par. [0144]) comprising: 
a non-transitory computer readable storage medium comprising instructions for identifying a plant in a field, the instructions, when executed by one or more processors (par. [0144]), causing the one or more processors to: 
access an image of the field captured by an imaging system, the accessed image having a pixel dimensionality and including a plurality of pixels with a subset of the pixels representing the plant in the field (“The next step (or first step for visible crop signals) is to acquire a digital color image of the scene at step 22 (e.g. signal sensor 36 shown in FIG. 3). Where the signal sensor 36 comprises a camera, step 22 may be achieved using the camera Software Development Kit to send a command to the camera via USB, or Ethernet, or RS-232, or by using a computer-controlled relay to close a camera trigger switch (not shown). This may also include transfer of the digital color image into the memory of the computer” in par. [0052]); 
apply a semantic segmentation model to the image to identify which pixels of the image represent the plant (“Next, at step 26 the image is segmented into crop, weed, and background objects using the crop signal information retrieved from the acquired image” in par. [0054]), the semantic segmentation model configured to: 
identify the subset of pixels in the image representing the plant (“Next, at step 26 the image is segmented into crop, weed, and background objects using the crop signal information retrieved from the acquired image” in par. [0054]), 
generate a treatment map comprising a plurality of elements, each element of the plurality corresponding to a group of pixels of the plurality of pixels, one or more of the elements corresponding to the subset of pixels representing the plant, and each element indicating a treatment for a portion of the field represented by pixels corresponding to that element (“Optionally, at step 28, a crop/weed map may be generated from the segmented image, detailing the location of one or more of crop, weeds, or other foliage within a 2-dimensional space. The crop/weed map may then be used by one or more automated, high spatial resolution plant care tasks (see step 16 in FIG. 1), such as an application of crop protection chemicals, or weed other destruction tasks that are capable of selectively targeting a lethal action to individual weed plants growing in an intra-row area, without damaging the crop plants” in par. [0055]), and 
wherein a dimensionality of the plurality of elements in the treatment map is less or equal to the pixel dimensionality (“Once the binary crop and weed images are created, a plant care treatment map is created, as illustrated in FIG. 12A and FIG. 12B. An application grid, with a resolution of approximately 1 cm by 1 cm is overlaid on the binary image (alternative grid resolutions are possible as appropriate for the actuation times of the micro-jet spray applicator 118 and travel speed of the plant care assembly 100) to result in the image of FIG. 12B. Grid cells containing crop plant foliage blobs are mapped as crop cells. Similarly, grid cells containing weed plant blobs are mapped as weed cells. Cells containing both crop and weed blobs are mapped as crop cells” in par. [0134]). 
Regarding claim 19, Slaughter discloses The farming machine of claim 18, wherein the instructions, when executed, cause the one or more processors to: store the treatment map in a treatment map database accessible by a farming machine (“a crop/weed map may be generated from the segmented image, detailing the location of one or more of crop, weeds, or other foliage within a 2-dimensional space. The crop/weed map may then be used by one or more automated, high spatial resolution plant care tasks (see step 16 in FIG. 1), such as an application of crop protection chemicals, or weed other destruction tasks that are capable of selectively targeting a lethal action to individual weed plants growing in an intra-row area, without damaging the crop plants” in par. [0055]; “Memory 44 is provided to store application programming 46, captured images, as well as location data, and output crop/weed maps and segment segmented images” in par. [0058]; “When the robotic hoes 110 approach a crop plant location stored in computer memory 44, the computer 40 retracts the pneumatic cylinders 108 to cause the two hoes 110 to separate, leaving a gap between them and allowing the crop plant 32 to pass by unharmed” in par. [0115]).
Regarding claim 20, Slaughter discloses The farming machine of claim 18, wherein the instructions, when executed, cause the one or more processors to: 
treat the plant in the field according to the treatment map (“16 Perform Crop Plant Care According to Identified Crop” in fig. 1; “The crop/weed map may then be used by one or more automated, high spatial resolution plant care tasks (see step 16 in FIG. 1), such as an application of crop protection chemicals, or weed other destruction tasks that are capable of selectively targeting a lethal action to individual weed plants growing in an intra-row area, without damaging the crop plants” in par. [0055]), 
the treatment map executed by a farming machine comprising a plurality of treatment mechanisms configured to receive and execute the treatment map (fig. 10; “a set of miniature mechanical robotic hoes (110) are located directly behind the crop detection zone” in par. [0097]; “The plant care assembly 100 may also be configured to care for plants by applying a precision micro-dose of liquid onto individual leaves of both crop plants and weeds using a series of micro-dosing spray jets 118. Spray jets 118 may be configured as electronically controlled, individual leaf sprayers located at the exit 116 of the plant care assembly 100. Plants 32 identified as crop plants by the plant care assembly 100 can be sprayed with fungicides, insecticides, or nutrients, while plants identified as weeds can be sprayed with herbicides by the system. In a preferred embodiment, each sprayer 118 comprises a bank of individual solenoid valves connected to micro-jet nozzles (not shown). When a solenoid valve of the sprayer 118 is energized by the controller 40 (FIG. 3), liquid flows through the nozzle. The nozzles are generally aligned in a row that is perpendicular to and spanning the row of plants 32” in par. [0098]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667